397 F.2d 811
UNITED STATES of America, Appellee,v.Otho Warren VICKERS, Appellant.
No. 11815.
United States Court of Appeals Fourth Circuit.
Argued Feb. 5, 1968.Decided July 25, 1968.

Irvin B. Tucker, Jr., Raleigh, N.C., for appellant.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
The search of Vickers' pickup truck for illegal whisky was based on probable cause and no grounds have been asserted requiring disclosure of the identity of the confidential informant.  United States v. Williams, 4 Cir., 384 F.2d 988; United States v. Pitt, 4 Cir., 382 F.2d 322.


2
Affirmed.